department of the treasury internal_revenue_service washington d c q tax_exempt_and_government_entities_division aug uniform issue list set ep rit legend taxpayer taxpayer a ira b custodian c custodian d custodian e bank f account g amount h dear this letter is in response to a request for a letter_ruling dated date as supplemented by additional information dated date in which you have applied for a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested the taxpayer's spouse taxpayer a maintained ira b an individual_retirement_annuity ira under code sec_408 with custodian c taxpayer a died on date taxpayer a was an insurance agent and the taxpayer did not have detailed knowledge of the life_insurance policies or annuities that taxpayer a had purchased after the death of taxpayer a the taxpayer made inquires to custodians c d and e on the steps necessary to file claims on life_insurance or the ira investments of taxpayer a custodians d and e identified taxpayer a’s ira accounts and advised the taxpayer in rolling these accounts into her own iras the representatives of custodian c did not identify ira b as an ira annuity and advised the taxpayer on the steps to cash in this account in october of the taxpayer filed a death_benefit claim with custodian c the taxpayer received a check dated date totaling amount h on date the taxpayer deposited amount h in account g a non-ira account with bank f at the time the taxpayer filed the death claim she was not aware taxpayer a’s annuity was an ira in addition no employee of custodian c informed the taxpayer that the annuity was an ira and that a 60-day rollover period applied to any distribution due to the grief over the loss of the taxpayer's husband as well as complications the taxpayer experienced from surgery for cancer on date and subsequent chemotherapy treatments the taxpayer did not determine the true identity of ira b until after the expiration of the 60-day period amount h continues to remain in account g and has not been used by the taxpayer based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement with respect to the distribution of amount h because the failure to waive such requirement would be against equity or good conscience code sec_408 provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 code sec_408 defines and provides the rules applicable to ira_rollovers code sec_408 provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 code sec_408 provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 code sec_408 provides a similar 60-day rollover period for partial rollovers code sec_408 provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to code sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented demonstrates that the failure to rollover amount h was due to the taxpayer's unfamiliarity with taxpayer a’s investments on his death her reliance on the advice of custodian c to identify the annuity as an ira and her ongoing heath problems during this period amount h has remained at all times in account g therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount h the taxpayer is granted a period of days from the issuance of this ruling letter to make the rollover provided all other requirements of sec_408 except the 60-day requirement are met with respect to such contributions these amounts will be considered rollover_contributions within the meaning of sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact d a at 9e t ep ra t1 sincerely yours chelten satine enclosures manager employee_plans technical group deleted copy of this letter notice of intention to disclose notice
